Broyles, O. J.
This is a suit against the sureties on a constable’s bond, and the sureties filed a plea of non est factum. Upon the trial the undisputed evidence showed that the sureties actually signed the bond in August, 1923, while the copy of the bond attached to the petition was dated January 1, 1923. The evidence as to whether the bond bore the date January 1, 1923, when the sureties signed it, was in acute conflict; and, under the other facts of the case, this question was a material one and should have been submitted-to the jury. The court, therefore, erred in not so submitting the question, and in directing a verdict for the defendants.

Judgment reversed.


Luke and Bloodworth, JJ., concur.